DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               ELLER-I.T.O. STEVEDORING COMPANY, LLC,
                               Appellant,

                                    v.

BROWARD COUNTY BOARD OF COUNTY COMMISSIONERS and ANA
                      LANIER,
                      Appellees.

                              No. 4D20-2574

                              [July 29, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Robinson, Judge; L.T. Case No. 17-15139 CACE
(13).

  Cameron W. Eubanks and J. Michael Pennekamp of Fowler White
Burnett, P.A., Miami, for appellant.

  Robert W. Blanck and William B. Blanck of Blanck & Cooper, P.A.,
Miami, for appellee Broward County Board of County Commissioners.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.